DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 09/22/2021.
Response to arguments
Claims 1, 4, 7, 9, 13, 16, 17 and 19 have been amended. Claims 3 and 15 are canceled. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-2, 4-14, 16-19 and 20 are allowed. 
Allowable Subject Matter
Claims 1-2, 4-14, 16-19 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Maaref et al. (U.S 2016/ 0036565) and Cao et al. (U.S 2016/0095128).
Maaref, discloses receiving a base station (BS) communicating with cooperating UEs and the CUEs help the TUEs communicate with a wireless network (not shown), e.g., to receive data on the downlink and/or transmit data on the uplink and the eNB sends a packet to the UE group, and a timer is started at the eNB and the second level HARQ process within the ViMP Rx node continues until the packet is successfully decoded by the TUE. In this case, an ACK is broadcast within the ViMP node and sent back to the eNB. 
Cao, discloses the CUE selects one of the two UE cooperation modes according to a threshold based selection criterion. If the SINR of the signal from the BS to the CUE (SINRBS-CUE) is greater than or equal to a predefined threshold (SINRTHDF).
sending, by the cooperation device, the to-be-transmitted data to the target device before a first moment using a sidelink between the cooperation device and the target device, wherein a moment at which the target device feeds back, to the network side device, whether the to- be-transmitted data is correctly received is defined as the first moment, a moment at which the cooperation device sends the to-be-transmitted data to the target device is determined as a second moment, and duration between the second moment and the first moment is set to be greater than or equal to duration required by the target device to receive, process, and check the to-be- transmitted data sent by the cooperation device; and receiving, by the cooperation device in a common sidelink subframe, information used to indicate whether the target device correctly receives the to-be-transmitted data, wherein the common sidelink subframe is a subframe at a preset location that is on a channel for transmission on the sidelink and that is agreed on between the target device and the cooperation device as recited in the context of claims 1 and 13 and relating to receiving, processing, and checking, by the target device before a first moment, the to-be- transmitted data sent by the cooperation device, wherein a moment at which the target device feeds back, to the network side device, whether the to- be-transmitted data is correctly received is defined as the first moment wherein the target device has at least one subframe that is between the third moment and the first moment and that is not used to process the to-be-transmitted data sent by the network side device. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
10/23/2021